DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the species election dated 9/17/2020, Applicant has elected the sequence pair of SEQ ID NOS:161,310 for claims 63-66 on 12/17/2020.  Applicant is reminded that Group II was elected on 12/17/2020 with a species election of a Corfu small deletion and 3’ & 5’ deletion boundaries of Chr 11:5233055 and Chr 11:5240389 in the response filed 7/7/2020.
After consideration of the art the species election for claim 62 to a type of deletion is being withdrawn because relevant art pertaining to all of the deletions were obtained in the same search.  Thus the species election to a particular deletion in claim 63 is withdrawn.
	Claims 46, 57-69, and 72-75 are under consideration in this Office Action.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 14, line 2. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; .
Appropriate correction is required.

Claim Objections
Claim 57 is objected to because of the following informalities:  The claim recites, “umodified”.  This is a misspelling.  Amending the recitation to recite, “unmodified” would be remedial.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59, 68, and 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 59 recites the broad recitation “hematopoietic progenitor cells, and the claim also recites ‘a cell of 
Claim 68 and 71 wherein the beta-hemoglobinopathy is selected from form the group consisting of……thalassemia, a condition associated with hemoglobin with increased oxygen affinity, a condition associated with hemoglobin with decreased oxygen affinity, unstable hemoglobin disease, and methemoglobinemia”.  This claim is a Markush claim with the genus being “beta-hemoglobinopathy” and the intended species recited after “selected from the group consisting of”.  However, “thalassemia, a condition associated with hemoglobin with increased oxygen affinity, a condition associated with hemoglobin with decreased oxygen affinity, unstable hemoglobin disease, and methemoglobinemia” are not species of “beta-hemoglobinopathy” but rather addition genus citations.  In contrast, beta-hemoglobinopathy associated with increased or decreased oxygen affinity, unstable hemoglobin or elevated methemoglobin are actually species of thalassemia, a condition associated with hemoglobin with increased oxygen affinity, a condition associated with hemoglobin with decreased oxygen affinity, unstable hemoglobin disease, and methemoglobinemia”, not the other way around as claimed.  As such, the intended scope of the claims are not apparent because it is not apparent if 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claims 68 and 71 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The claimed species are do not share a substantial structural feature because not all of the species can be recognized as beta-hemoglobinopathy.  Beta-hemoglobinopathy is a disease cause by a heritable mutation in the HBB gene leading to abnormal hemoglobin structure.  Sickle cell disease or trait, hemoglobin C, S/C, D, and E have this substantial structural 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46, 57-69, and 72-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidelines (2019PEG), the claim is first analyzed to determine if it is directed to one of the 
Second, the claim is assessed to determine if it is directed to a judicial exception under step 2A.  Under 2019PEG, “directed to” is determined via a two-prong inquiry: (1) Does the claim recite a law of nature, a product of nature, a natural phenomenon, or an abstract idea; and (2) Does the claim recite additional element(s) that integrate the judicial exception into a practical application.  The phrase, “integration of a practical application”, requires the presence of an additional claim element(s) or a combination thereof to apply, rely on or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception, such that the claim does not monopolize the judicial exception. (See MPEP § 2106.05 for examples of integration of practical application).  
Regarding the first prong (1), claims 46, 72, and dependents are directed to a human cell comprising a deletion or insertion of chromosomal DNA at one or more loci in within the delta-beta region of human chromosome 11.  The specification states the following (citations from the Pre-Grant Publication): 
[0080] Certain naturally-occurring genetic mutations within the human .beta.-globin locus are associated with de-repression of .gamma.-globin gene expression and the clinical manifestation of HPFH. Such mutations range from single base substitutions associated with various forms of non-deletional HFPF, to deletions spanning tens of kb in the case of some forms of deletional HPFH. A variety of naturally-occurring HPFHs were described in A Syllabus of Thalassemia Mutations (1997) by Titus H. J. Huisman, Marianne F. H. Carver, and Erol Baysal, published by The Sickle Cell Anemia Foundation in Augusta, Ga., USA, and references cited therein, including both deletional and non-deletional types. 
	Thus the specification teaches that human cells with the structural limitations of comprising a deletion or insertion of chromosomal DNA at one or more loci in within the delta-beta region of human chromosome 11 exist in nature.  Thus the claims are directed product of nature, which is a judicial exception.  
	Claims 57 specifies that the cell has increased expression of gamma-globin and/or fetal hemoglobin (HbF) relative to an unmodified human cell.  RBC from HPFH human patients have these functional properties (see [0082]).  Thus claim 57 is directed to a natural product, thus a judicial exception.
	Claims 58 and 59 are directed to progenitor cells (claim 58), more particularly hematopoietic progenitor cells, induced pluripotent stem cells, or erythroid lineage progenitor cells (claim 59).  In the HPFH patients described above ([0080]-[0082] of the specification), the genomic mutation is found in all cells of their body, including the hematopoietic progenitor cells that give rise to erythroid progenitor cells and ultimately their PBC.  Thus these claims encompass the progenitor cells found in PPFH patients.  Therefore, claims 58 and 59 are also directed to a product of nature, thus a judicial exception.  

	Regarding claims 60, 61, 64, 66, 73, 74, and 75, these claims all described parameters of the process by which the cells are modified.  The claims do not require that that nucleases and gRNAs described therein remain in the cell and there are means that are commonly used in the art wherein the nucleases and gRNAs are only transiently present in the cell.  Thus, these process parameters, given their broadest reasonable interpretation, do not impart any additional structural/functional limitations to the claimed human cell product.  Thus similar to the previously discussed claims, the human cell product of these claims are directed to natural product and thus are directed to a judicial exception.
	Regarding claim 62 and 72, these claims specify the one or more loci as HPFH-4 deletion, HPFH-5 deletion, HPFH-Kenya deletion, HPFH-Black deletion, or Corfu deletions.  The specification teaches the following (citation from Pre-Grant Publication):
[0032] The deletions associated with HPFH and .delta..beta.-thalassemia Corfu are both associated with increases in HbF and are referred to herein collectively as HPFH deletions, a number of which are described and illustrated herein, and others are known in the art. Thus, the 5' DSB locus may be proximal to the 5' boundary of an HPFH deletion, the 3' DSB locus may be proximal to the 3' boundary of an HPFH deletion, or both, which would result in deletions that mimic naturally-occurring HPFH deletions. Exemplary deletions as illustrated herein include, e.g., the HPFH-4 deletion, the HPFH-5 
  Thus the specification teaches that all of these are naturally occurring deletions found in people with HPFH or detla-beta-thalassemia Corfu or both.  As such, the human cells of these claims comprising the above one or more loci are found in nature and are therefore natural products.  Thus claims 62 and 72 are drawn to a judicial exception.
Regarding claims 63 and 65, specify sequences at the boundaries of the deletion site in the delta-beta globulin loci found in the human cell in nature discussed above.  Thus, claims 63 and 65 are directed to natural products, thus judicial exceptions.
Regarding claims 67 and 68, these claims specify that the cell is derived from a patient having beta-hemoglobinopathy (claim 67), with a list of symptoms that occur in a patient with beta-hemoglobinopathy (claim 68).  As discussed above, the specification ([0080]-[0082]) teaches that these patient’s naturally have deletions in the delta-beta globulin region that leads to the claimed symptoms.  As such, the human cell having the structural limitations of these claims are found in nature. Therefore, the claims are directed to a judicial exception.
Regarding claim 69, this claims specifies a plurality of the human cell of base claim 46 in a pharmaceutical carrier.  Base claim 46 is directed to a judicial exception.  As such, claim 69 is also directed to a judicial exception.
Thus, the analysis of the claims under the prong (1) of Step 2A indicates that the claims are directed to a judicial exception.
Regarding the second prong (2), claims 46, 57-69, and 72-75 recite the additional element of a process by which the claimed human cell is made.  The claims do not recite any additional elements that would be considered a practical application.  
Third, if a judicial exception is present in the claim, it is further assessed to determine if the claim recites any additional elements or steps that are sufficient to insure that the claim as a whole amounts to significantly more than the judicial exception.  
Claims 46, 57-69, and 72-75 are all further limited by process language stating introducing a DNA endonuclease to effect one or more double stranded breaks (DSB) at one or more loci within the beta-delta region of human chromosome 11, causing deletions or insertions of chromosomal DNA at the one or more loci (see claim 46) or introducing a DNA endonuclease to the human cell to effect one or more DSB at one or more loci within the Corfu long or Corfu small segments of the delta-beta-globulin region of human chromosome 11, causing deletions or insertions of chromosomal DNA at the one or more loci (see claim 72).  Some of the claims specify the introducing a Cas9 endonuclease and a gRNA (see claims 61 and 73).  
However, the specification states the following (citations from the Pre-Grant Publication):
[0032] The deletions associated with HPFH and .delta..beta.-thalassemia Corfu are both associated with increases in HbF and are referred to herein collectively as HPFH deletions, a number of which are described and illustrated herein, and others are known in the art. Thus, the 5' DSB locus may be proximal to the 5' boundary of an HPFH deletion, the 3' DSB locus may be proximal to the 3' boundary of an HPFH deletion, or both, which would result in deletions that mimic naturally-occurring HPFH deletions. Exemplary deletions as illustrated herein include, e.g., the HPFH-4 deletion, the HPFH-5 deletion, the HPFH-Kenya deletion, the HPFH-Black deletion, the long Corfu deletion, and the short Corfu deletion.  
Thus, the specification teaches that DSB being used to make deletions are making modification that “mimic” or are the same as those found in a naturally occurring in a cell from a human patient having HPFH or delta-beta thalassemia Corfu.  Thus, the breadth of the claimed human cell encompasses one that, while being modified by gene-editing methods, is structurally indistinguishable from the naturally occurring cell found in a patient having HPFH or delta-beta thalassemia Corfu.  As such, the process recited in the claims do not necessarily impart any structural distinction to the human cell of the claims that would markedly distinguish it from its natural counterpart.
Regarding claim 69, the claim species that the claimed human cell is in a composition also comprising a pharmaceutically acceptable carrier and/or a pharmaceutically acceptable salt.  The pharmaceutically acceptable carrier encompasses sterile water, sterile medium, or even blood.  The pharmaceutically acceptable salt can encompass sterile saline or sterile medium.  Most of the possible pharmaceutically acceptable carrier or salts known in the art would impart a structural distinction because human cells are not naturally found in water, medium, or saline, for example.  However, the generic recitation of a pharmaceutically acceptable carrier and/or salt does not impart a marked distinction the claimed human cell because ultimately the human cell proper in combination with the carrier and/or salt do not impart any change in function or structure of the cell proper nor does the carrier/salt do more than hold the human cell.  Thus the cell generically recited as being in combination with 
Also being comprised in a pharmaceutically acceptable carrier implies that the claimed human cell claim recites isolated.
Under the holding of Myriad, an isolated but otherwise unchanged nucleic acid was not patent eligible subject matter because it was not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring nucleic acid.  The isolated human cells of claim 69 are analogous to the isolated nucleic acid in Myriad.  The claimed human cells can be interpreted as being an isolated human cells that are otherwise an unchanged.  Thus, similar to the isolated nucleic acid, the isolated human cells are not patent eligible subject matter because it is not different enough from human cells that exists in nature to avoid improperly tying up the future use and study of the naturally occurring human cells.  As such, claims 46, 57-69, and 72-75 do not meet the requirements of step 2B of the 2019PEG.
In conclusion, claims 46, 57-69, and 72-75 do meet all the requirements of the 2019PEG, in particular step 2B, and therefore are deemed patent ineligible.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
(1)  Claims 46, 57-62, 69, 72, and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 8-10 of U.S. Patent No. 10,738,305 B2 in view of   . Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate or recite an obvious variant of the instant claims.
Regarding instant claim 46, patent claim 1 discloses a human cell produced by genome editing using DNA endonuclease to effect a DSB at one or more loci within the delta-beta globulin loci of human chromosome 11, causing deletions or insertion of chromosomal DNA at the one or more loci.  Thus patent claim 1 expressly discloses the claimed cell.  The difference between the two claims is that the instant claim is a human cell product by process claims, whereas the patent claim is a method.  Thus, instant claims 46 is an obvious variant of patent claim 1.
Regarding instant claim 57, patent claim 1 discloses the modification of the human cell results in the cell having increased expression of gamma-globulin, thereby increasing HbF in the cells.  Thus patent claim 1 also expressly discloses the limitations of instant claim 57.
Regarding instant claim 58, patent claim 8 discloses that the human cell is an isolated progenitor cell. Thus patent claim 8 anticipates instant claim 58 and thus claim 58 is an obvious variant.
Regarding instant claim 59, patent claim 9 specifies that the isolated progenitor cell is a hematopoietic progenitor cell and patent claim 10 specifies wherein the 
	Regarding instant claim 60, patent claim 2 specifies wherein the DNA endonuclease is a Cas9 endonuclease, a zinc finger nuclease, a transcription activator-like effector nuclease, a homing endonuclease, a dCas9-Fokl nuclease or a MegaTal nuclease.  Thus patent claim 2 discloses instant claim 60 and thus claim 60 is an obvious variant.
	Regarding instant claim 61, patent claim 5 discloses wherein the DNA endonuclease is a Cas9 endonuclease and the method comprises introducing into the cell one or more polynucleotides encoding Cas9 and one or more guide RNAs, each comprising a spacer sequence that is complementary to the one or more loci within the .beta.-globin region of human chromosome 11.  Thus patent claim 5 expressly discloses the limitations of claim 61, thus render claim 61 obvious.
	Regarding instant claim 69, the instant claim is drawn to the human cell that is structurally the same as the cell disclosed in patent 1.  In the instant claim, the human cell is comprised in composition that further comprises a pharmaceutically acceptable carrier and/or salt.  Patent claim 1 does not disclose the cell in a pharmaceutically acceptable carrier and/or salt.  However, the breadth of said pharmaceutically acceptable carrier and/or salt are well established in the art and includes water or medium.  As such it would have been obvious to an artisan of ordinary skill from the patent claim 1 and the well-established art that one could predictably place the resultant human cell of patent claim 1 in any pharmaceutical carrier or salt to arrive at the 
	Regarding instant claim 62 and 72, these instant claims specify the loci site for the DSB and for deletion or insertion at the boundaries of HPFH deletion variant or Corfu deletion variants.  Patent claim 1 does not teaches these teach these limtiations.  However, prior to the time of effective filing, these recited HPFH deletion variant and Corfu deletion were art established site for deletion in patients having HPFH or beta-thalassemia (ref).  Thus it would have been obvious to an artisan of ordinary skill to choose these recited HPFH deletion variant and Corfu deletion taught by (ref) from a finite number of known and predictable deletions/insertion sites to use in the human cells of patent claim 1 to predictably arrive at the limitations of claims 62 and 72.  As such, claims 62 and 72 are rendered obvious by patent claim 1 in view of (ref).  
Regarding instant claim 73, patent claim 5 discloses wherein the DNA endonuclease is a Cas9 endonuclease and the method comprises introducing into the cell one or more polynucleotides encoding Cas9 and one or more guide RNAs, each comprising a spacer sequence that is complementary to the one or more loci within the .beta.-globin region of human chromosome 11.  Thus patent claim 5 in view of (ref) for reasons discussed above render claim 73 obvious.

(2)  Claims 46, 57-69, and 72-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 29, 31-44, 48-77 of copending Application No. 15/550,954 because the copending claim recites a species of the instant claim.

Also copending claim 48 is drawn to the cell product disclosed in copending claim 1.  Thus copending claim 48 is a species of instant claim 46 as well.  
Regarding claim 57, both the instant claim and copending claim 1 specify the cell having increased expression of gamma-globulin, thereby increasing HbF in the cells.  
Regarding claim 58, both the instant claim and copending claim 10 specify the human cell as an isolated progenitor cell.  Also both the instant claims and copending claim 50 specify the human cell as an isolated progenitor cell.
Regarding claim 59, both the instant claim and copending claim 12 specify the human cell as a hematopoietic progenitor cell that is capable of giving rise to erythroid linage. Also both copending claim 13 and instant claim 59 specify an induced pluripotent stem cell.  Also both the instant claims and copending claim 51 specify the human cell as an isolated progenitor cell.  Both the instant claim and copending claim 52 specify an induced pluripotent stem cell.
Regarding claim 60, copending claim 2 and instant claim 60 recite the same species of DNA endonucleases.
Regarding claim 61, copending claim 6 and the instant claim 61 specify Cas9 endonuclease and a gRNA are introduced into the human cell.

Regarding claim 67, both the instant claim and claim 29 specify the cell is from a patent with beta-hemoglobinopathy.
Regarding claim 68, both the instant claim and claim 29 specify sick cell and thalassemia.
Regarding claim 69, copending claim 1 recites the limitations of the cell of claim 69 and as discussed above including it with a pharmaceutical carrier/salt is an obvious variant.
Regarding claim 72, both the instant claim and copending claim 33 disclose a human cell comprising DSBs at a Corfu long or Corfu small segment of a delta-beta hemoglobin region of human chromosome 11.  The different between the instant claim and the copending claim is that copending claim recites addition species segments for the DSBs.  As such, copending claim 33 and instant claim 72 are obvious variants.
Regarding claim 73, both the instant claim and copending claim 37 specify Cas9 and gRNAs.  
Regarding claims 63, 66, 74 and 75, instant claims 63, 66, 74 and 75 as well as copending claims 74 specify sequences for gRNAs.
This is a provisional nonstatutory double patenting rejection.

(3)  Claims 46, 57-69, and 72-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 20, 37-40, 42-52, 71-75, and 83-98 of copending Application No. 15/550,951 (reference application). 
Regarding instant claim 46, both the instant claim and copending claims 1 and 71 disclose a human cell produced by genome editing using DNA endonuclease to effect a DSB at one or more loci within the delta-beta globulin loci of human chromosome 11, causing deletions or insertion of chromosomal DNA at the one or more loci.  Copending claims 1 and 71 more narrowly specifies the DNA endonuclease as a Cas9, and the RNAs that exact 5’ and 3’ DSBs comprising the boundary of a region deleted in HPDH deletion selected from the group consisting of HPFH-5 deletion, HPFH-Kenya deletion, HPFH-Black deletion, the long Corfu deletion and the short Corfu deletion.  As such, the copending claim discloses a species of instant claim 46.  Further copending claim differs from the instant claim because it is drawn to a method not a cell product.  However, because the copending claims 1 and  71 discloses a species of instant claim 46, it renders instant claim 46 obvious.
Regarding claim 57, copending claims 1 and 71 specify that the editing of the human cell results in increased levels of HbF as claimed.
Regarding claim 58 and 59, copending claims 3, 4, 20 disclose a hematopoietic progenitor cell and induced pluripotent cell as claimed in the instant claims.
Regarding claim 60, copending claims 1 and 71 disclose Cas9 as claimed.
Regarding claim 61, copending claims 1 and 71 disclose Cas9 and gRNAs as claimed.
Regarding claim 62, copending claims 1 and 71 specify the HPFH deletion species and the Corfu deletion species as claimed.

Regarding claims 66 and 67, copending claims 72, 73, and 75 specify beta-hemoglobulinopathy and species thereof as claimed.
Regarding claim 69, copending claims 1 and 71 disclose the human cell as described above.  Further, addition of a pharmaceutically acceptable carrier/salt is an obvious variant as described above.
Regarding claims 72, copending claims 1 and 71 disclose the genetic modification for Corfu deletions as claimed.
Regarding claim 73, copending claims 1 and 71 disclose the use of Cas9 and gRNAs as claimed.
Regarding claims 74 and 75, copending claims 83-98 disclose HFPH deletions sequences and Corfu deletion sequence for targets and gRNA as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(4)  Claims 46, 57-66, and 72-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5, 9, 15-17, 20, 28, 32-34, 36, 39, 43, 46, 55, and 56  of copending Application No. 16/909,283 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims have overlapping, non-mutually exclusive scope.

Regarding claim 57, copending claims 1 and 35 disclose the increase in HbF as claimed.
Regarding claims 58 and 59, copending claims 9 and 39 disclose the isolated progenitor cell as claimed.  The copending claims do not teach hematopoietic progenitor cells.  However hematopoietic progenitor cells would have been chose by the ordinary artisan because the artisan would recognize that the types of genetic modifications claimed would result in RBC, thus RBC and progenitors thereof would be the most obvious cells of choice to use.  Thus claims 58 and 59 are obvious variants.
Regarding claim 60, copending claims 2 and 33 disclose the same species of DNA endonucleases as the instant claim.  

Regarding claim 62, copending claims 15 and 17 disclose the limitations HPFH and Corfu deletions as claimed.
Regarding claims 63-66, copending claims 20 and 55 disclose species of target sequences and gRNA found in instant claims 63-66.
Regarding claim 72, copending claims 15 and 17 disclose the Corfu long and short deletion modifications as claimed.
Regarding claim 73, copending claim 5 discloses the Cas9 and gRNAs as claimed.
Regarding claims 74 and 75, copending claim 20 discloses the boundaries of the Corfu deletions and thus provides the location of the sequences found in these instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 46, 57-69, and 72-75 is/are rejected under 35 U.S.C. 102(a)(1) AND 102 (a)(2) as being anticipated by Bender (WO 2013/126794 A1 of record in IDS 8/14/2017; of record in IDS).
Regarding claim 46, Bender discloses the recent understanding of the CRISPER system has led to the development of a powerful tool that allows for genome editing of human hematopoietic stem cells (HSCs), which can be employed in composition and method for the treatment of hemoglobinopathies that are disclosed herein: (a) to disrupt a Bcl11a coding region; (b) to disrupt a HbF silencing DNA regulatory element or pathway, such as a Bcl11a-regulated HbF silencing region; (c) to mutate one or more gamma-globin gene promoter(s) to achieve increased expression of a gamma -globin gene; (d) to mutate one or more 𝛿-globin gene promoter(s) to achieve expression of a gamma-globin gene and increase expression of HbF; and/or to correct one or more β-globulin gene mutations (p.47, Example 7, [00173]; p. 54 example 10 use human HSCs).  
Bender further discloses a development of human codon optimized Cas9 gene and protein sequences that generate double stranded breaks at specific locations  which are determined by a RNA-guide sequence (p.48, [00174] and [00175]).  In Table 8 (p. 49-50), Bender providers guide RNA GGN20GG-H which targets upstream (3’ DSB locus) of the Bcl11a binding peak which can be used with guide RNA GGN20GG-E or –F which target downstream of the Bcl22a binding peak (5’DSB locus) that is used to delete the entire Bcl11a ChIP peak and surrounding sequences. HPFH-4 deletion and with 3’boundary of the deletion is proximal to Chr11:5196709 and 5’ boundary proximal to CH11:5239223.  Further, the deletion between Chr11:5196709 and 5’ boundary proximal to CH11:5239223 also includes a partial deletion of CH11:5233055-5240389 which corresponds to the Corfu long. Thus the boundaries of the deletion disclosed by Bender deletes most of Corfu long (-~1kb).  Thus also encompasses a Corfu deletion as claimed. Thus Bender discloses the claimed modified human cell produced by the claimed gene editing method.
Regarding claim 57, Bender discloses the effect of increasing gamma-globulin and HbF expression as discussed above.  Thus Bender expressly discloses the limitations of claim 57.
Regarding claims 58 and 59, Bender expressly discloses that a hematopoietic progenitor cell as discussed above.
Regarding claims 60-62, Bender discloses Cas9 and gRNA as discussed above.  Bender also discloses the use of TALEN, homing endonucleases, MegaTAL, zinc finger nucleases (p. 18; [0086] and [0087]).  Thus Bender expressly discloses the limitations of claims 60-62.  
Regarding claim 62, Bender discloses both at least an HPFH-4 and Corfu deletions as described above.  Bender further discloses multiples others (for examples see [0034]-[0069]).  Thus Bender expressly discloses the all of the limitations of claim 62.  

Regarding claim 69, as discussed above, Bender discloses the cells are administered to a patient with beta-hemogloinopathy for therapeutic purposes.  As such, this disclosure inherently encompasses the limitations of the human cell in a pharmaceutically acceptable carrier/salt because it is required for the recited therapeutic administration.
Regarding claim 72, Bender as discussed above discloses a deletions of the Corfu long segment as claimed.  
Regarding claim 73, Bender discloses the Cas9 and gRNA as discussed above.
Finally, it is notes that as discussed above, human cells comprises the structural limitations of a deletion or insertion within it delta-beta globin region of human chromosome 11 is an inherited and natural occurring in humans with HPFH (p. 8, [0025]).  Since the claims are to a human cell product by process and Bender discloses deletions that are the same as those imparted by the claimed process, Bender anticipates all of claims 46, 57-69, and 72-75 by its disclosure of the natural occurring human cell.
Thus the prior art of Bender anticipates the claims because it expressly or inherently discloses all limitation of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 46, 57-69, and 72-75 is/are rejected under 35 U.S.C. 102(a)(1) AND 102 (a)(2) as being anticipated by by Cost (US 2014/0093913; or record in IDS).
Regarding claim 46, Cost discloses that in another approach to increase the expression of gamma globin, mutations were made in the regulatory region of the gamma globin gene to mimic HPFH mutations (see FIG. 9). Shown below is the region from -202 to -102 relative to the ATG in the gamma globin gene. On this sequence are grey boxes indicating areas that have been shown to be associated with HPFH, and an underlined sequence that, when deleted, has also been associated with HPFH ([0025]).
Nucleases (ZFN) were designed as described in Example 1 and shown in Table 1A to bind in the region of these HPFH associated mutations to induce mutations in the wild type region. The percent edited alleles detected (% NHEJ) in K562 cells by Cel I analysis (see Perez et al (2008), ibid) is shown below in Table 2. Additionally some pairs were tested in CD34+ cells as described above and analyzed by MiSeq sequencing as described above. For some pairs, cells were analyzed for any change in 𝛿β-globulin region or  β-globulin region of human chromosome 11, causing a deletion, inversion, or insertion the chromosomal DNA in a human cell as claimed.
For ZFN pair 34539/34574 in the presence of the donor, the mRNA production from the gamma globin gene increased 6.38 fold as compared to cells treated with a GFP vector while for the ZFN pair 31160/34365, gamma mRNA increased by 6.13 fold as compared to cells treated with a GFP vector ([0230]). These disclosures encompass thereby increasing gamma globulin in the cell,.
The nuclease treated HSCs were plated on methylcellulose. After genotyping individual colonies by PCR sequencing, we measured the mRNA levels for gamma-globin, beta-globin and the 18s rRNA control for wild type and mutated colonies by RT-PCR. (FIG. 8). On average, the gamma globin promoter mutants had a higher ratio of gamma globin to beta globin message than wild type cells and correction by the 18s rRNA signal indicates that the increase in the gamma-globin/beta-globin ratio in the mutated colonies is caused by an increase in gamma-globin mRNA levels in these colonies rather than a reduction of beta-globin mRNA levels ([0231]).  These disclosures encompass increasing HbF in a human cell as claimed.

Regarding claims 58 and 59, Cost expressly discloses that a hematopoietic progenitor cell as discussed above.
Regarding claims 60-61, Cost discloses ZNF as discussed above.  Cost further describes producing TALEN pairs to make the same mutations in HSC as described above ([0232]-[0235]).  Cost also discloses that CRISPR can be used to make the same modifications ([0020]).
Regarding claim 62, Cost discloses HPFP deletions as discussed above.  
Regarding claim 67 and 68, Cost discloses there is a segment of the human population with a condition known as `Hereditary Persistence of Fetal Hemoglobin` (HPFH) where elevated amounts of HbF persist in adulthood (10-40% in HPFH heterozygotes (see Thein et al (2009) Hum. Mol. Genet 18 (R2): R216-R223). This is a rare condition, but in the absence of any associated beta globin abnormalities, is not associated with any significant clinical manifestations, even when 100% of the individual's hemoglobin is HbF. When individuals that have a beta thalassemia also have co-incident HPFH, the expression of HbF can lessen the severity of the disease. Further, the severity of the natural course of sickle cell disease can vary significantly from patient to patient, and this variability, in part, can be traced to the fact that some individuals with milder disease express higher levels of HbF ([0010]). Cost discloses sequences have a number of insertions and deletions including a 13 bp deletion (".DELTA.13 bp") that is identical to one of the human genotypes associated with HPFH 
Regarding claim 69, Cost discloses their cells will be administered to a patient to treat beta-hemoglobinopathy as previously discussed.  Such administration inherently discloses administration in a pharmaceutical carrier as claimed.
Regarding claim 72, Cost discloses a human cell comprising with a deletion of the BCL11A binding region with the gamma-globulin silencing region, which is also the Corfu long region ([0046]; [0034]-[0041]).  Thus Cost discloses expressly discloses all of the limitations of claim 72.
Regarding claim 73, Cost discloses a CRISPR-Cas and gRNA for gene editing and DSB formation as described above.  Thus Cost expressly discloses the limitations of claim 73.
Finally, it is notes that as discussed above, human cells comprises the structural limitations of a deletion or insertion within it delta-beta globin region of human chromosome 11 is an inherited and natural occurring in humans (see Cost [0010]).  Since the claims are to a human cell product by process and Cost discloses deletions 

Thus the prior art of Cost anticipates the claims because it expressly or inherently discloses all limitation of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63-66 and 74-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender (WO 2013/126794 A1 of record in IDS 8/14/2017; of record in IDS), alternatively Cost (US 2014/0093913).
By species election, SEQ ID NO:161,310 was search.  Neither Bender nor Cost expressly teach this sequence sequences as one of the loci comprising complementary to a nucleic acid of SEQ ID NO:161,310 or a gRNA comprising space sequence of SEQ ID NO:161,310.  However, both Bender and Cost teach deletions in the Hbf silencing region where both Corfu large and small are located.  Bender does teach a partial deletion that appears to remove BCL11A binding and Cost deletes this BCL11A bind regions that effectively increases gamma-globulin.  


No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632